Case 2:20-cv-10812-GCS-DRG ECF No. 37, PageID.1559 Filed 11/16/20 Page 1 of 24




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 LINDA DeVOOGHT, TRESSA
 SINHA, JENNIFER PIPER
 and DAWN McLEAN,

                  Plaintiffs,
                                           Case No. 20-CV-10812
 vs.
                                           HON. GEORGE CARAM STEEH
 CITY OF WARREN,

               Defendant.
 _____________________________/

  OPINION AND ORDER DENYING PLAINTIFFS’ MOTION FOR PARTIAL
   SUMMARY JUDGMENT [ECF No. 26] AND DENYING DEFENDANT’S
  MOTION TO DISMISS OR FOR SUMMARY JUDGMENT [ECF No. 27] \

       Plaintiffs Tressa Sinha, Jennifer Piper and Dawn McLean work as

 dispatchers and Linda DeVooght works as a dispatch supervisor for

 defendant City of Warren’s Police Department. Plaintiffs each allege that

 they are discriminated against based on their gender by defendant’s policy

 and practice of requiring female dispatchers to perform searches on

 arrestees, while male dispatchers are never required to perform such

 searches. In their Amended Complaint, plaintiffs assert that defendant’s

 policy and practice violates their rights under the Equal Protection Clause

 as provided for by 42 U.S.C. § 1983 (Count I), as well as their rights under



                                     -1-
Case 2:20-cv-10812-GCS-DRG ECF No. 37, PageID.1560 Filed 11/16/20 Page 2 of 24




 Michigan law as guaranteed by the Elliott-Larsen Civil Rights Act

 (“ELCRA”), M.C.L. § 37.2101 et seq. (Count II).

       The matter is before the court on plaintiffs’ motion for partial summary

 judgment [ECF No. 26] in which plaintiffs seek a declaratory judgment that

 defendant’s policy is unconstitutional and violates the ELCRA. Also before

 the court is defendant’s motion to dismiss or for summary judgment [ECF

 No. 27] wherein defendant seeks dismissal of plaintiff’s lawsuit. Oral

 argument was held on November 12, 2020. For the reasons stated below,

 plaintiffs’ motion for partial summary judgment is DENIED and defendant’s

 motion to dismiss or for summary judgment is DENIED.

                             FACTUAL BACKGROUND1

       Defendant City of Warren employs 20 people as dispatchers and

 dispatch supervisors – 16 women and four men. Three of the plaintiffs are

 women employed as emergency dispatchers, and one plaintiff, Linda

 DeVooght, is a woman employed as a dispatch supervisor. The City’s

 main police station houses the dispatch center where plaintiffs work, as

 well as a jail.




 1
   The parties submitted a joint statement of facts for purposes of the pending cross-
 motions for summary judgment [ECF No. 25]. The Court draws the following recitation
 of the facts from that document as well as from exhibits attached to the parties’ briefs.
                                            -2-
Case 2:20-cv-10812-GCS-DRG ECF No. 37, PageID.1561 Filed 11/16/20 Page 3 of 24




       The City’s General Order 19-04 governs arrest procedures for

 prisoners taken into custody by the Warren Police. The Order provides that

 an available male officer shall conduct the search of a male prisoner

 arrested by a female officer (19-04, III.G.9). By contrast, when a female

 prisoner is arrested by a male officer, an available female officer who is on

 duty and in the station shall be called upon to conduct the search prior to

 calling upon a female dispatcher to perform the search (19-04, III.G.10).

 The search is to be conducted by a female dispatcher when there are no

 female officers on duty and in the building at the time of booking (19-04,

 III.G.14.a.). There is no provision for male dispatchers to ever search a

 prisoner. The City’s policies have required female dispatchers to conduct

 prisoner searches since the mid-1970’s.

       The job description for dispatchers was last revised in 2003. Earlier

 versions of the dispatcher’s duties listed “processing” arrested persons, but

 the revised version provides that dispatchers “[a]ssist[] in the

 searching/processing of arrested persons in the station, as necessary, at

 the direction of a supervisor.” Job duties for the position of Dispatcher

 Supervisor include: “Performs general dispatch duties.” The collective

 bargaining agreement (“CBA”) governing the terms of employment for the

 dispatchers does not mention prisoner searches.


                                       -3-
Case 2:20-cv-10812-GCS-DRG ECF No. 37, PageID.1562 Filed 11/16/20 Page 4 of 24




       Plaintiffs contend that the City’s General Order discriminates against

 female dispatchers on the basis of gender, creating two separate and

 unequal workplaces for its dispatcher employees. On an average day,

 approximately 9.1 prisoners are brought into the jail with an average of 2.4

 being female. City records reveal the number of searches of female

 prisoners conducted by female dispatchers has increased from about a

 quarter to over a third of all such searches over the last few years:

       2017 - 194 out of 725 searches, or 26.8% of searches,

       2018 – 253 out of 978, or 25.9% of searches,

       2019 – 300 out of 806, or 37.2% of searches,

       January to March, 2020 – 69 of 156, or 44.2% of searches.

       The duty to conduct a prisoner search exposes the dispatcher to

 significant dangers. Plaintiffs describe instances in which dispatchers were

 required to conduct searches without officer backup, searched a subject

 with a knife, struggled with prisoners who are intoxicated and verbally and

 physically aggressive, searched arrestees with open wounds and sores, or

 who were high on drugs. Some dispatches came into contact with an

 arrestee’s blood or urine, and some performed strip searches alone without

 assistance from an officer.




                                      -4-
Case 2:20-cv-10812-GCS-DRG ECF No. 37, PageID.1563 Filed 11/16/20 Page 5 of 24




       Sworn police officers undergo extensive training on how to conduct a

 custodial search, disarm a prisoner, manage a chain of evidence and

 remove dangerous articles. Plaintiffs argue the City of Warren has failed to

 provide training to the civilian female dispatchers that is comparable to the

 training police officers receive. For example, dispatchers do not receive

 training in self-defense or in the use of force to subdue a prisoner. Nor

 have they had training to search, disarm, or remove contraband from a

 prisoner. The training provided at initial hiring for dispatchers lasts

 approximately 15 minutes. (Sinha Decl. ¶ 9.) Ms. DeVooght recalls a

 video, shown approximately once a year, demonstrating custodial searches

 of prisoners. (DeVooght Decl. ¶ 10.) Ms. Piper and Ms. McLean’s only

 training in their 15 years and 23 years of employment was a single

 demonstration provided by a dispatcher. (Piper Decl. ¶ 8; McLean Decl. ¶

 9.)

       Plaintiffs argue that in addition to the discriminatory policy of being

 required to perform searches based on their gender, the City also

 discriminates by failing to provide additional compensation or benefits to

 female dispatchers to reflect the work required of them but not of male

 dispatchers.




                                       -5-
Case 2:20-cv-10812-GCS-DRG ECF No. 37, PageID.1564 Filed 11/16/20 Page 6 of 24




       There is a history of complaints by dispatchers to the union regarding

 the requirement to conduct searches. In 1993, dispatchers, all of whom

 were female at the time, received a pay increase after a grievance

 prompted the union to negotiate on their behalf. Defendant does not

 dispute that today there is no pay differential based on gender despite the

 difference in duties as it relates to conducting prisoner searches.

       There are various unexpected ways in which plaintiffs are treated

 differently than their male counterparts due to the requirement that they

 conduct prisoner searches. Plaintiff Piper underwent knee surgery and

 took a medical leave of absence in the summer and fall of 2019. She

 attempted to return to work once she was cleared to perform sedentary

 duty. However, defendant refused to allow Ms. Piper to return to work until

 she could perform the physical demands of completing a prisoner search.

 Ms. Piper was not paid until she was able to perform prisoner searches due

 to the terms of defendant’s General Order. By contrast, a male dispatcher

 who underwent hernia surgery around the same time, was able to resume

 work as a dispatcher having only been cleared for sedentary work.

       Plaintiffs also maintain that although the General Order requires that

 a female officer on duty and in the station be called upon to conduct a

 prisoner search, in practice this policy is not always followed. Plaintiffs


                                       -6-
Case 2:20-cv-10812-GCS-DRG ECF No. 37, PageID.1565 Filed 11/16/20 Page 7 of 24




 document 22 occasions from June 2019 through June 2020 where a

 female dispatcher was required to conduct a prisoner search even though a

 female officer was available [ECF No. 26-7].

       According to the Department of Justice, in 2013 the number of female

 police officers in municipal police departments averaged 12%. At the

 Warren Police Department, approximately 7% of the police force is made

 up of female sworn officers of various ranks (approximately 14 of 200

 officers are female).

       Plaintiffs’ expert witness, Brandon del Poso, reviewed the Warren

 Police Department’s policy regarding searches of female prisoners and

 offered his opinion. In his report, del Poso states that best practices in

 policing and maintaining a jail at a police station dictate that safe searches

 of arrested individuals be conducted as follows: 1) direct a sworn officer of

 the sex requested by the prisoner to conduct the search; or 2) direct a

 sworn officer who matches the apparent sex of the prisoner; or 3) if no such

 officer is available, summon a sworn officer from a neighboring jurisdiction

 who matches the prisoner’s apparent sex or requested sex to conduct the

 search (del Poso Expert Report at pp. 865-7).

       In order to encourage female officers to work full-time in the Warren

 Jail, WPD offers a shift premium. This results in at least one female officer


                                      -7-
Case 2:20-cv-10812-GCS-DRG ECF No. 37, PageID.1566 Filed 11/16/20 Page 8 of 24




 in the Warren Jail on every shift. However, there are times when the officer

 is not physically present in the jail, such as if she is called to active duty or

 is on sick or vacation leave. At oral argument, counsel described these

 instances as “exceptionally rare.”

       When plaintiffs filed this case on March 27, 2020, they sought

 preliminary injunctive relief after expressing concerns regarding the lack of

 personal protection equipment (“PPE”) necessary to conduct arrestee

 searches during the coronavirus pandemic. PPE was made available and

 distributed to all personnel, including dispatchers. In lieu of a preliminary

 injunction hearing the parties entered a Stipulated Interim Agreement.

 Pursuant to the Stipulation, General Order 20-03 was issued, which

 amended the current dispatcher search policy to include gender-neutral

 language. The manner in which the policy is implemented has not

 changed.

                            STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(6) allows the Court to make an

 assessment as to whether the plaintiff has stated a claim upon which relief

 may be granted. Under the Supreme Court=s articulation of the Rule

 12(b)(6) standard in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 554-56

 (2007), the Court must construe the complaint in favor of the plaintiff,


                                        -8-
Case 2:20-cv-10812-GCS-DRG ECF No. 37, PageID.1567 Filed 11/16/20 Page 9 of 24




 accept the allegations of the complaint as true, and determine whether

 plaintiff=s factual allegations present plausible claims. Even though the

 complaint need not contain Adetailed@ factual allegations, its Afactual

 allegations must be enough to raise a right to relief above the speculative

 level on the assumption that all the allegations in the complaint are true.@

 New Albany Tractor, Inc. v. Louisville Tractor, Inc., 650 F.3d 1046, 1051

 (6th Cir. 2011) (citing Twombly, 550 U.S. at 555).

       Federal Rule of Civil Procedure 56(c) empowers the court to render

 summary judgment "forthwith if the pleadings, depositions, answers to

 interrogatories and admissions on file, together with the affidavits, if any,

 show that there is no genuine issue as to any material fact and that the

 moving party is entitled to judgment as a matter of law." See Redding v. St.

 Eward, 241 F.3d 530, 532 (6th Cir. 2001). The standard for determining

 whether summary judgment is appropriate is "'whether the evidence

 presents a sufficient disagreement to require submission to a jury or

 whether it is so one-sided that one party must prevail as a matter of law.'"

 Amway Distributors Benefits Ass’n v. Northfield Ins. Co., 323 F.3d 386, 390

 (6th Cir. 2003) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-

 52 (1986)). The evidence and all reasonable inferences must be construed

 in the light most favorable to the non-moving party. Tolan v. Cotton, 572


                                       -9-
Case 2:20-cv-10812-GCS-DRG ECF No. 37, PageID.1568 Filed 11/16/20 Page 10 of 24




 U.S. 650, 660 (2014); Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

 Corp., 475 U.S. 574, 587 (1986); Redding, 241 F.3d at 532 (6th Cir. 2001).

       If the movant establishes by use of the material specified in Rule

 56(c) that there is no genuine issue of material fact and that it is entitled to

 judgment as a matter of law, the opposing party must come forward with

 "specific facts showing that there is a genuine issue for trial." First Nat'l

 Bank v. Cities Serv. Co., 391 U.S. 253, 270 (1968); see also McLean v.

 988011 Ontario, Ltd., 224 F.3d 797, 800 (6th Cir. 2000). Mere allegations

 or denials in the non-movant's pleadings will not meet this burden, nor will

 a mere scintilla of evidence supporting the non-moving party. Anderson,

 477 U.S. at 248, 252. Rather, there must be evidence on which a jury

 could reasonably find for the non-movant. McLean, 224 F.3d at 800 (citing

 Anderson, 477 U.S. at 252).

                                   ANALYSIS

 I. Equal Protection Clause

       Individuals have a right, protected by the Equal Protection Clause of

 the Fourteenth Amendment, to be free from discrimination on the basis of

 sex in public employment. Smith v. City of Salem, Ohio, 378 F.3d 566,

 576–77 (6th Cir. 2004) (citing Davis v. Passman, 442 U.S. 228, 234–35

 (1979). Individuals may bring Equal Protection claims under 42 U.S.C.


                                       - 10 -
Case 2:20-cv-10812-GCS-DRG ECF No. 37, PageID.1569 Filed 11/16/20 Page 11 of 24




 §1983 asserting unlawful discrimination in the terms and conditions of their

 employment against public employers. See, e.g., Smith, 378 F.3d at 577;

 Weberg v. Franks, 229 F.3d 514 (6th Cir. 2000). The City’s decision to

 impose different duties on male and female dispatchers is codified in its

 General Orders, which are the official policy, practice, and custom of the

 City; therefore, municipal liability is established. Pembaur v. City of

 Cincinnati, 475 U.S. 469, 478 (1986).

       In this case, the challenged policy, as well as its application, requires

 female dispatchers, and never their male counterparts, to perform the

 potentially dangerous work of searching prisoners. For purposes of stating

 a claim of unlawful discrimination, “[t]he direct evidence and circumstantial

 evidence paths are mutually exclusive; a plaintiff need only prove one or

 the other, not both. If a plaintiff can produce direct evidence of

 discrimination[,] then the McDonnell Douglas–Burdine paradigm is of no

 consequence.” Kline v. Tenn. Valley Auth., 128 F.3d 337, 348-49 (6th Cir.

 1997)). A facially discriminatory policy serves as direct evidence of

 discrimination. Heike v Guevara, 519 F. App’x 911, 919 (6th Cir. 2013)

 (quoting Nguyen v. City of Cleveland, 229 F.3d 559, 563 (6th Cir. 2000)).

 By treating female dispatchers differently based on their gender, the policy

 at issue is indeed facially discriminatory.


                                      - 11 -
Case 2:20-cv-10812-GCS-DRG ECF No. 37, PageID.1570 Filed 11/16/20 Page 12 of 24




       The burden then shifts to defendant to establish a justification for the

 policy that satisfies the heightened standard for gender-based

 classifications:

       the reviewing court must determine whether the proffered
       justification is “exceedingly persuasive.” The burden of
       justification is demanding and it rests entirely on the State. The
       State must show at least that the challenged classification
       serves important governmental objectives and that the
       discriminatory means employed are substantially related to the
       achievement of those objectives.

 United States v. Virginia, 518 U.S. 515, 532-33 (1996) (citation and

 quotation marks omitted). It is not necessary to demonstrate “malevolent

 motive” for a policy to be in violation of the Constitution. UAW v. Johnson

 Controls, Inc., 499 U.S. 187, 199 (1991).

       While plaintiffs bring their intentional discrimination claim under §

 1983, courts evaluate such claims of disparate treatment by a state

 employer the same as if brought under Title VII. See Grano v. Dept. of

 Dev., 637 F.2d 1073, 1082 (6th Cir.1980). Under this analysis, overt

 discrimination is permissible if the disparate treatment is based on a bona

 fide occupation qualification (“BFOQ”). Reed v. Cty. of Casey, 184 F.3d

 597, 599 (6th Cir. 1999). The BFOQ exception to Title VII was “meant to

 be an extremely narrow exception to the general prohibition of

 discrimination . . . .” Dothard v. Rawlinson, 433 U.S. 321, 334 (1977). The


                                      - 12 -
Case 2:20-cv-10812-GCS-DRG ECF No. 37, PageID.1571 Filed 11/16/20 Page 13 of 24




 Supreme Court has framed the exception in various ways. For example,

 “’discrimination based on sex is valid only when the essence of the

 business operation would be undermined by not hiring members of one sex

 exclusively.’” Id. (quoting Diaz v. Pan Am. World Airways, 442 F.2d 385,

 388 (5th Cir.) (rejecting the contention that sex was a BFOQ for airline flight

 attendants because the airline's proposed justification - to provide a

 “pleasing environment” for passengers - was merely tangential to the

 airline's primary objective of providing safe transportation)). Courts have

 also held that “an employer could rely on the BFOQ exception only by

 proving ‘that he had reasonable cause to believe, that is, a factual basis for

 believing, that all or substantially all women would be unable to perform

 safely and efficiently the duties of the job involved.’” Id. (citation omitted).

       Where the employer institutes a sex-based policy that is the result of

 a “reasoned decision-making process,” it may be entitled to a BFOQ

 defense. See e.g., Everson v. Michigan Department of Corrections, 391

 F.3d 737 (6th Cir. 2004); Reed, 184 F.3d 597; Strozier v. Warren Cty.,

 Ohio, No. 1:17-CV-817, 2020 WL 3867316 (S.D. Ohio July 9, 2020).

 Accepted reasons supporting the decision to institute sex-based polices

 have included preventing sexual abuse in prisons and protecting the

 privacy rights of prisoners. Reasons such as these justified excluding male


                                        - 13 -
Case 2:20-cv-10812-GCS-DRG ECF No. 37, PageID.1572 Filed 11/16/20 Page 14 of 24




 correction officers from positions in the housing units at female prisons,

 Everson, 391 F.3d at 753, and assigning female deputy jailers to

 undesirable shifts in order to supervise female prisoners, Reed, 184 F.3d at

 599.

        The Sixth Circuit has held, in order to assert a valid BFOQ defense,

 the employer bears the burden of showing that it: (1) had a “basis in fact”

 for its belief that gender discrimination is “reasonably necessary” to the

 normal operation of its business; (2) the job qualification relates to the

 essence, or to the central mission, of the employer; and (3) that no

 reasonable alternatives exist to discriminating based on sex. Everson, 391

 F.3d at 748-49.

        A.    Is Dispatcher’s Gender “Reasonably Necessary” to Normal
              Operation of WPD?

        Defendant must demonstrate that it has a “basis in fact” for its belief

 that requiring female dispatchers, but not male dispatchers, to conduct

 searches of female arrestees “is ‘reasonably necessary’ – not merely

 reasonable or convenient—to the normal operation of its business.”

 Everson, 391 F.3d at 748 (citations omitted).

        Both sides acknowledge that prisoners maintain certain privacy rights

 that mandate same-sex prisoner intake searches. See Cornwell v.

 Dahlberg, 963 F.2d 912, 916 (6th Cir. 1992) (Every incarcerated individual
                                       - 14 -
Case 2:20-cv-10812-GCS-DRG ECF No. 37, PageID.1573 Filed 11/16/20 Page 15 of 24




 “maintains some reasonable expectations of privacy while in prison,

 particularly where those claims are related to forced exposure to strangers

 of the opposite sex, even though those privacy rights may be less than

 those enjoyed by non-prisoners.”) It is therefore the case that a female

 must perform a search on a female prisoner. It can also be said that

 processing arrestees, which includes searching them at intake, is a task

 that falls within the normal business of WPD.

       The BFOQ defense is routinely analyzed in the jail or prison setting.

 Both Everson and Reed are cases where the Sixth Circuit concluded that

 female gender was a BFOQ for correction officers in female correctional

 facilities as well as in jails where female prisoners are processed. The

 Court also held that the “reasoned decisions of prison officials are entitled

 to deference and that the goals of security, safety, privacy, and

 rehabilitation can justify gender-based assignments in female correctional

 facilities.” Everson, 391 F.3d at 750.

       As has been documented, female officers make up only 7% of WPD’s

 police force. Faced with a police force made up of very few female officers,

 and a requirement that female prisoners be searched by a female, WPD

 took measures to ensure that at least one female officer is on duty at the

 jail during all shifts. In settling on the challenged policy, WPD struck a


                                      - 15 -
Case 2:20-cv-10812-GCS-DRG ECF No. 37, PageID.1574 Filed 11/16/20 Page 16 of 24




 balance by imposing the female prisoner intake search duty upon female

 dispatchers only when a female police officer is not available. Defendant

 has shown that it has a basis in fact for its belief that requiring female

 dispatchers to conduct searches of female arrestees when a female police

 officer is not available is reasonably necessary to the normal operation of

 its business.

       B.      Does the Requirement that Female Dispatchers Search
               Female Arrestees Relate to the Essence of the WPD’s
               Business?

       The Supreme Court has stressed that “in order to qualify as a BFOQ,

 a job qualification must relate to the essence, or to the central mission of

 the employer's business.” Johnson Controls, 499 U.S. at 203 (internal

 citations and punctuation omitted). The essence of the WPD’s business

 can be summed up as ensuring the safety of the community through law

 enforcement. The Warren Police Station houses both a jail and a dispatch

 center.

           “The ‘essential nature’ of the [jail] is to lodge, keep, transport, feed

 and care for prisoners.” Reed, 184 F.3d at 599. There is no dispute that it

 is necessary to conduct a prompt and thorough intake search of each

 prisoner, including female prisoners, coming into the Warren Jail to recover

 concealed drugs, weapons, contraband and other items that could be


                                         - 16 -
Case 2:20-cv-10812-GCS-DRG ECF No. 37, PageID.1575 Filed 11/16/20 Page 17 of 24




 dangerous, so that other prisoners and all WPD personnel remain safe and

 secure in the facility. There is also no dispute that intake searches of

 female prisoners must be conducted by a female.

       However, because the discriminatory policy involves dispatchers, and

 because the BFOQ defense is “an extremely narrow exception,” Dothard,

 433 U.S. at 334, perhaps the essence of defendant’s business should also

 be viewed more narrowly. If the focus is narrowed, the “essence or central

 mission” of the dispatch center is to receive calls, dispatch units to respond

 to emergencies, answer questions, verify information, and process and

 maintain records related to emergency response. This is gleaned from the

 statement of duties in the WPD Dispatcher job description:

       Receives and transmits messages over a radio communication
       system. Receives complaints and relays information or
       instruction from and to remote units. Receives incoming
       telephone calls and makes independent judgment relative to
       the kind of action necessary. Receives, types and sends LEIN
       messages and broadcasts to appropriate units. Enters
       information into Computer Aided Dispatch consoles.

 (“Dispatcher” revised 08/03). The job description also lists typical

 examples of work, the last of which provides: “[a]ssists in the

 searching/processing of arrested persons in the station, as necessary, at

 the direction of a supervisor.” While we know that female dispatchers at

 WPD are required to conduct prisoner searches, when viewed narrowly,


                                     - 17 -
Case 2:20-cv-10812-GCS-DRG ECF No. 37, PageID.1576 Filed 11/16/20 Page 18 of 24




 the “essence” of the dispatch center is a place that receives calls and

 connects people with appropriate emergency services.

       Male dispatchers are not required to conduct searches because that

 is not central to the job of dispatcher or to the essence of the business of

 the dispatch center. Nor is there evidence that defendant has a reasonable

 basis for believing that all male dispatchers would be unable to safely and

 efficiently perform the duties of dispatcher, such that the job can only be

 performed by females. See Dothard, 433 U.S. at 334. Indeed, defendant

 employs male dispatchers.

       If the essence of its business is viewed broadly, encompassing all

 aspects of law enforcement, including prisoner care, defendant has a

 stronger argument that a dispatcher’s gender relates to its mission. But if

 the essence of its business is viewed more narrowly, focusing on the

 central mission of the dispatch center, then defendant has not shown that

 requiring female dispatchers to conduct intake searches of female

 prisoners relates to the essence of its business. At this stage, the Court

 need not decide this point because even assuming the second element of

 the BFOQ defense has been met, defendant has not satisfied the third

 element of the defense.




                                      - 18 -
Case 2:20-cv-10812-GCS-DRG ECF No. 37, PageID.1577 Filed 11/16/20 Page 19 of 24




          C. Does a Reasonable Alternative Exist to Requiring Female
          Dispatchers to Conduct Prisoner Searches?

       The Sixth Circuit requires employers asserting a BFOQ defense to

 establish that no reasonable alternatives exist to discrimination on the basis

 of sex. Everson, 391 F.3d at 749 (citing Reed, 184 F.3d at 600). Plaintiffs

 propose several alternatives to the current policy. Defendant rejects each

 one as not being reasonable.

       Defendant’s position is that the number of female police officers at

 WPD is insufficient to ensure that one will always be readily available to

 search female prisoners when they arrive at intake. Defendant explains

 that because WPD is one of the few local police departments with its own

 dispatch center in the state of Michigan, and given that dispatchers are

 located on-site 24 hours a day, 7 days a week, it has chosen to impose the

 search job duty upon its female dispatchers to ensure that female intake

 searches are timely done by trained personnel in accordance with prisoner

 privacy interests.

       In support of its chosen solution, defendant points out that the policy

 has been narrowly drafted to provide that a female dispatcher is to be

 called upon only when a female police officer is not available. General

 Order 2019-04; General Order 2020-03. It also points to the fact that



                                     - 19 -
Case 2:20-cv-10812-GCS-DRG ECF No. 37, PageID.1578 Filed 11/16/20 Page 20 of 24




 dispatchers were given a raise almost forty years ago to compensate them

 for this additional job duty.

       Plaintiffs’ expert opines that a reasonable alternative is for WPD to

 have female police officers always search the female prisoners. If WPD

 ensured that female officers are distributed across shifts, it would contribute

 to the “good order and efficiency of the department” (Expert Report, p. 7).

 Defendant points out it is already doing this by offering shift premiums to

 female officers who are willing to occupy a full-time position at the jail.

 However, the female officer on duty at the jail does not perform all of the

 searches at issue. The statistics show that over a third of the searches,

 amounting to almost one per day, still fall to the female dispatchers.

       Plaintiffs’ next proposal is to hold female prisoners in a location

 separated from others until a female police officer becomes available.

 Defendant responds that this alternative has several flaws. First is that

 female inmates may be left waiting for an indeterminate period of time

 which raises obvious safety concerns if the primary reason for conducting

 an arrestee search is to confiscate contraband. Second, with only one

 holding cell and two detox cells, there is not always going to be an

 available place to hold a female arrestee who has not yet been searched.




                                       - 20 -
Case 2:20-cv-10812-GCS-DRG ECF No. 37, PageID.1579 Filed 11/16/20 Page 21 of 24




       Plaintiffs respond with their next alternative, which is that an on-duty

 female police officer could be called in from the field when a female

 arrestee is brought to the station. Defendant’s position on this alternative is

 that if female officers are subject to being called away from their other

 duties, they will become ineligible for prized assignments and will therefore

 not be able to fully participate in their chosen fields. According to

 defendant, the logical consequence is that female officers will become

 limited-assignment employees while their male counterparts are able to

 conduct the full array of police work.

       The final alternative offered by plaintiffs is that aid could be solicited

 from another jurisdiction when necessary. Defendant dismisses this idea

 as unreasonable by simply saying it is something it cannot impose on its

 neighboring police departments. But perhaps an agreement between two

 or more police departments would prove to be mutually beneficial.

       It is defendant’s burden to establish that no reasonable alternatives

 exist. Defendant has not shown any significant effort to examine the

 alternatives put forth by plaintiff’s expert witness. Nor has defendant

 adequately explained how the measures undertaken to ensure that a

 female officer is assigned to the jail during all shifts have nevertheless

 resulted in female dispatchers doing more searches rather than fewer. The


                                       - 21 -
Case 2:20-cv-10812-GCS-DRG ECF No. 37, PageID.1580 Filed 11/16/20 Page 22 of 24




 Court finds there is an issue of material fact whether there are any

 reasonable alternatives to the facially discriminatory policy adopted by

 defendant.

 II. ELCRA Claim

       Claims brought under Michigan’s ELCRA “involve the same analysis

 as Title VII claims.” McDaniels v. Plymouth-Canton Comm. Sch., 755 Fed.

 App’x 461, 469 n.3 (6th Cir. 2018) (citing Sutherland v. Mich. Dep’t of

 Treasury, 344 F.3d 603, 614 n.4 (6th Cir. 2003)); see also Everson, 391

 F.3d 748 n.14 (discussing M.C.L. § 37.2208); Reed, 184 F.3d at 599.

 Therefore, pursuant to the Court’s analysis above, having found genuine

 issues of material fact remain as to whether the BFOQ defense applies in

 this case, the parties’ cross-motions for summary judgment on this count

 are also denied.

 III. Failure to Exhaust Under CBA

       Plaintiffs McLean, Piper and Sinha are part of the Warren Police

 Officer’s Association (“WPOA”) and covered under the terms of the

 Collective Bargaining Agreement (“CBA”). Plaintiff DeVooght was

 promoted to the position of Dispatch Supervisor on February 20, 2015 and

 is part of the Warren Police Department Command Officer’s Association

 (“WPCOA”), covered under the terms of the WPCOA CBA. The CBAs do


                                     - 22 -
Case 2:20-cv-10812-GCS-DRG ECF No. 37, PageID.1581 Filed 11/16/20 Page 23 of 24




 not mention prisoner searches by dispatchers. Plaintiffs did not file a

 formal grievance with the WPOA or WPCOA prior to filing this action.

       Defendant argues that exhaustion of internal appeals under the CBA

 is required before plaintiffs can bring their lawsuit in federal court.

 Defendant relies on Clayton v. International Union, UAW, 451 U.S. 679

 (1981), where the Court held that exhaustion of internal appeals is required

 before an employee can sue the employer and the union under Section 301

 of the Labor Management Relations Act. In § 301 cases, the plaintiff

 alleges that the union breached its duty of fair representation, and the

 employer breached the CBA by terminating without just cause. Clayton is

 expressly limited to § 301 claims, and it does not compel exhaustion of

 internal union remedies in a case alleging discrimination under state and

 federal statutes. Bolin v. General Motors, LLC, 2019 WL 196885 (E.D.

 Mich. Jan. 13, 2019) (rejecting union exhaustion requirement in ADEA

 case). Another case relied on by defendant involved the imposition of a

 drug screening requirement that was codified within and implemented

 through the CBA. Bailey v. Beaver Precision Products, Inc., 678 F. Supp.

 684 (E.D. Mich. 1998). Thus, the question of whether the drug screening

 requirement was discriminatory involved interpretation of the terms of the

 CBA itself.


                                       - 23 -
Case 2:20-cv-10812-GCS-DRG ECF No. 37, PageID.1582 Filed 11/16/20 Page 24 of 24




       Unlike Bailey, the discriminatory policy in this case is implemented

 through the City’s General Orders and is not set forth as a term of the CBA.

 Plaintiffs have not sued the City for violating a CBA and have not asserted

 that their unions breached any duty of fair representation. Therefore,

 exhaustion of contractual remedies is not required.

                                CONCLUSION

       The Court finds that plaintiffs have stated causes of action for which

 relief can be granted. The Court further finds that there are issues of fact

 that preclude the granting of summary judgment. Now, therefore,

       IT IS HEREBY ORDERED that defendant’s motion to dismiss or for

 summary judgment [ECF No. 27] is DENIED.

       IT IS HEREBY FURTHER ORDERED that plaintiffs’ motion for partial

 summary judgment [ECF No. 26] is DENIED.

       IT IS HEREBY FURTHER OREDERED that the parties shall consult

 with each other and submit a proposed scheduling order to the case

 manager by Friday, December 4, 2020.

 Dated: November 16, 2020

                                     s/George Caram Steeh
                                     GEORGE CARAM STEEH
                                     UNITED STATES DISTRICT JUDGE




                                     - 24 -
